It is earnestly insisted in the motion for rehearing that we were in error in holding that the special charge given at appellant's request and set out in the third paragraph of our original opinion affirmatively covered the defensive issue in the case. Upon a reconsideration of the matter we have reached the conclusion that appellant is correct in his contention. Concisely stated, appellant's defense was that he did not keep or exhibit the gaming table or bank, and was not jointly interested with any one else in such keeping or exhibiting, and that his only connection therewith was at divers times to play in the game and bet thereat. This issue was raised directly by his own testimony, and by the evidence of *Page 87 
other witnesses who testified that when they had seen him present his only connection with the game was betting the same as other players. The charge given at appellant's request only informed the jury as to the characteristic elements of a banking game; further than that it announced a proposition of law with which we can not agree and was to that extent antagonistic to the main charge of the court. When fairly construed it does not pertinently submit the only defensive issue for appellant. The exception to the main charge specifically called the attention of the court to the contention that the defensive issue was not presented, and while the special charge refused should not have been given (it being upon the weight of the testimony) it again called the court's attention to the fact that appellant was endeavoring to have submitted he only defense he had arising under the evidence, to-wit: that his only connection with the gaming table and bank was that of betting thereon as any other player, and that he was not connected therewith either as a keeper or exhibitor directly, and was not jointly interested therein with other parties who might be so keeping or exhibiting the same.
For the failure to pertinently submit in an affirmative way the defensive issue suggested we have reached the conclusion that appellant's motion for rehearing should be granted, the affirmance heretofore ordered set aside, and that the judgment of the trial court should be reversed and the cause remanded, and it is so ordered.
Reversed and remanded.